J-S55035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

JAMES LEE MOODY,

                         Appellant                  No. 2202 EDA 2015


           Appeal from the Judgment of Sentence March 16, 2015
            In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0007262-2013

BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                    FILED AUGUST 18, 2016

      James Lee Moody (“Appellant”) appeals, pro se, from the judgment of

sentence entered in the Court of Common Pleas of Montgomery County,

which, following a bench trial, convicted Appellant of theft-related offenses

relating to his employment as a consultant/bookkeeper for a church.

Sentenced to serve an aggregate sentence of six to twenty-seven years’

incarceration and pay over $150,000 in restitution, Appellant challenges

various evidentiary rulings, the sufficiency of the evidence, and the

constitutional adequacy of counsel’s assistance. We affirm.

      The trial court provides an apt summary of the factual and procedural

history of the case as follows:

      Victory Christian Fellowship (“VCF” or “the church”), located in
      Audubon, Montgomery County, retained defendant in 2010 as a
      consultant to provide bookkeeping duties. (N.T. 10/8/14 at pp.
      22-23).    His negotiated income was $18 per hour for an


*Former Justice specially assigned to the Superior Court.
J-S55035-16


     anticipated annual income of $32,832. Id. at 24-25, 79. Unlike
     salaried VCF employees who received their pay through direct
     deposit, defendant received payment for his consulting services
     by check after submitting an invoice. Id. at 40.

     At some point after his hiring, VCF became aware that defendant
     had a prior conviction arising from his employment with the
     Special Olympics. Id. at 40. Defendant did not disclose the
     prior conviction to VCF officials during the hiring process. Id.
     VCF did not terminate him at that time, wanting to give him a
     chance. Id. at 40-41.

     Defendant’s supervisor, Pastor Dan Cross, left his position in the
     summer of 2011 and no replacement was hired, leaving
     defendant essentially without direct supervision.     Id. at 32.
     Defendant subsequently began acting as VCF’s business
     administrator, managing its financial transactions, but he
     received no additional income. Id. at 35-36, 43. Although the
     VCF board discussed an increase in his pay, it was not approved
     because of church finances. Id. at 36, 96. Defendant, however,
     received a $1,000.00 bonus from VCF in recognition of his
     increased responsibilities. Id. at 65.

     First Niagara Bank in Audubon eventually contacted VCF’s senior
     pastor about the church’s finances. Id. at 72. VCF officials
     learned of a number of insufficient fund fees. Id. A subsequent
     review of VCF’s finances revealed that defendant had added
     himself without authorization to the church’s payroll and was
     receiving income via direct deposit. Id. at 37-38, 87-88, 95;
     Exh. C-6. This income was in addition to the payments he was
     receiving by check after submitting invoices for his services. Id.
     at 38. VCF also learned that defendant had added himself,
     without authorization, to its health insurance plan. Id. at 97.

     VCF officials decided to terminate defendant’s services.       He
     received a severance payment because the church wanted to
     part quickly with him and did not want to tip off defendant that it
     suspected wrongdoing on his part. Id. at 106. Police learned
     during a subsequent investigation that defendant had given VCF
     the social security number of a Delaware man and the driver’s
     license number of a Montgomery County man when the church
     had requested his identifying information to conduct a
     background check. Id. at 135-137.


                                    -2-
J-S55035-16


     The matter proceeded to a trial by judge. The Commonwealth
     withdrew approximately 100 charges and proceeded with two
     counts of dealing in the proceeds of unlawful activity, one count
     of theft by unlawful taking, one count of receiving stolen
     property, two counts of securing execution of documents by
     deception, one count of theft by deception and two counts of
     identity theft. [The trial court] found defendant guilty of those
     counts.

     Defendant subsequently fired his attorney and announced his
     desire to represent himself. After a hearing on February 6,
     2015, [the trial] court permitted defendant to represent himself
     with appointed stand-by counsel.

     [The trial] court sentenced defendant on March 16, 2015, to
     consecutive terms of imprisonment of two to ten years on count
     1, two to seven years on count 109, one to five years on count
     110 and one to five years on count 111. Restitution also was
     ordered in the amount of $156,041.75.       (N.T., Sentencing,
     3/16/15 at 39-41).

     Defendant filed a post-sentence motion on March 25, 2015,
     which this court denied in an Order dated June 12, 2015. He
     filed a notice of appeal, which prompted [the trial] court to issue
     an Order dated July 22, 2015, granting defendant 21 days in
     which to file and serve on the undersigned a concise statement
     of errors in accordance with Pennsylvania Rule of Appellate
     Procedure 1925(b). [The trial] court later granted defendant an
     extension until September 15, 2015, to produce a concise
     statement.

     The Pennsylvania Superior Court subsequently directed [the
     trial] court to conduct a Grazier hearing regarding defendant’s
     choice to represent himself on appeal. [The trial] court originally
     scheduled that hearing for September 30, 2015.

     In the interim, defendant’s concise statement was docketed on
     September 16, 2015. The certificate of service included with the
     concise statement indicates defendant mailed it only to the
     Montgomery County Clerk of Courts. The [trial court judge] has
     no record of being served with a copy of the concise statement,
     despite having ordered defendant to do so.




                                    -3-
J-S55035-16


      At the Grazier hearing ultimately held on October 6, 2015, [the
      trial] court advised defendant of the error he committed by not
      serving the undersigned with a copy of his concise statement.
      (N.T., Grazier Hrg., 10/6/15, at 3-4). [The trial] court did so to
      highlight for defendant the potential pitfalls of representing one’s
      self. Id. at 5-6. Defendant, nevertheless, reiterated his desire
      to proceed pro se and, after a thorough colloquy, [the trial] court
      found defendant made a knowing, voluntary and intelligent
      decision to represent himself on appeal. Id. at 12.

      ***
      Defendant filed an 18-page statement of issues that appears to
      assert     discovery    violations   and    misconduct   by    the
      Commonwealth, trial court errors, ineffective assistance of trial
      counsel, challenges to the weight and sufficiency of the evidence
      and challenges to his sentence. Each area of contention contains
      numerous subparagraphs.           [The trial court expressed its
      difficulties   in    discerning    the   discrete   issues   from
      Defendant/Appellant’s Rule 1925(b) statement, but it identified
      11 issues and addressed each one in its Rule 1925(a) opinion.].

Trial Court’s Pa.R.A.P. 1925(a) Opinion, filed October 20, 2015, at 1-5.

      In his pro se Appellate brief, Appellant presents the following questions

for our review:

      1. Was Appellant falsely convicted of criminal charges for a civil
         matter in accordance with Pennsylvania Civil Law—Contracts?

      2. Were Appellant[’]s rights under Pa.R.Crim.P. § 704 violated
         when the trial court denied him the opportunity to present
         information/evidence at sentencing?

      3. Why did the trial court allow Commonwealth’s evidence that
         was a contradiction to the material facts of parol evidence
         (implied-in-fact and express contracts), as well as relied on
         their evidence to support the verdict?

      4. Is    the     premeditated,      deliberate,  deplorable and
         misrepresentation by Appellant’s former counsel during pre-
         trial aspect of his case cognizable under the PCRA statue
         [sic]—way before a determination of his innocence? Could
         this be classified as Collateral Consequence?

                                     -4-
J-S55035-16



      5. Were Appellant’s rights under the Sixth Amendment violated?
         Did the Appellant’s claim of ineffective assistance meet all of
         the prongs under Strickland and Pierce?

      6. Why did the trial court condone the prosecutorial misconduct,
         extraneous influence, former counsel legal malpractice—after
         receiving documented evidence that contradicted the guilty
         verdict? Also why didn’t the trial court conduct an evidentiary
         hearing on these said matters, as well as conduct a hearing
         for after-discovered evidence?

Appellant’s brief at 5.

      Initially, we address the trial court’s position that Appellant has waived

his issues for appellate review by failing to serve the trial court with a copy

of the concise statement despite having been ordered to do so. Rule 1925

generally requires that a court-ordered statement must be filed in the trial

court and served on the trial judge. See Pa.R.A.P.1925(b), (b)(2); Forest

Highlands Community Ass'n v. Hammer, 879 A.2d 223, 228–29

(Pa.Super. 2005). The failure to serve the trial judge may warrant waiver.

See Forest Highlands, 879 A.2d at 228–29. However,

      there are caveats to a finding of waiver. First, the trial court
      must issue a Rule 1925(b) order directing an [a]ppellant to file a
      response [in a timely manner]. Second, the Rule 1925(b) order
      must be filed with the prothonotary. Third, the prothonotary
      must docket the Rule 1925(b) order and record in the docket the
      date it was made. Fourth, the prothonotary shall give written
      notice of the entry of the order to each party's attorney of
      record, and it shall be recorded in the docket the giving of
      notice. If any of the procedural steps set forth above are not
      complied with, [an a]ppellant's failure to act in accordance with
      Rule 1925(b) will not result in a waiver of the issues sought to
      be reviewed on appeal.




                                     -5-
J-S55035-16



Id. at 227 (citation omitted); see also Commonwealth v. Hooks, 921
A.2d 1199, 1202 (Pa.Super. 2007)).

      Here, the order directed Appellant to serve a copy of the concise

statement upon the trial judge, the order was filed with the clerk of courts,

the clerk of courts docketed the order and provided the date on which the

order was made, and the order indicates that written notice of the order was

given to each party.     However, the docket does not contain an entry,

mandated by Pa.R.Crim.P. 114, recording the giving of such notice to the

parties.   Accordingly, we decline to find Appellant’s issues raised in this

appeal waived based on a failure to serve his Pa.R.A.P. 1925(b) statement

on the trial court.   See Commonwealth v. Hooks, 921 A.2d 1199, 1202

(Pa.Super. 2007) (deeming Rule 1925 waiver unavailable where fourth

requirement, docket indication of date and manner of service of order, was

unmet).

      Turning, therefore, to the merits of the present appeal, we are

persuaded by our review of the record, party briefs, and the cogent

expression of rationale in the Rule 1925(a) opinion to affirm judgment of

sentence entered below for the reasons offered by the trial court.      In this

regard, we recognize the court’s careful distillation of Appellant’s protracted

Rule 1925(b) statement into clearly identifiable issues which fairly represent

Appellant’s questions raised in both his concise statement and, ultimately,

his pro se brief. The opinion correctly disposes of a majority of the issues by

application of waiver doctrine for Appellant’s failure to offer timely and

                                     -6-
J-S55035-16



specific objections before the trial court. So, too, does the record support

the remaining instances where the trial court rejects claims as either belied

by the record or contradicted by authority, and the court appropriately

declines to review Appellant’s ineffective assistance of counsel claims on

direct appeal.   Accordingly, discerning no merit to any issue raised in the

present appeal, we affirm on the basis of the trial court’s opinion.

     Judgment of sentence is affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2016




                                     -7-
..
•
-'
                                                                                Circulated 08/04/2016 10:51 AM




                     IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY
                                         PENNSYLVANIA·
                                       CRIMINAL DIVISION

      COMMONWEALTH OF                                                                   NO. 7262-13
      PENNSYLVANIA

               v.

     JAMES LEE MOODY

                                                OPINION

     SILOW, J.                                                              OCTOBE~,              2015

            James Lee Moody ("defendant") appeals from the judgment of sentence imposed

     after he was found guilty at a trial by judge of theft-related offenses.     For the reasons

     set forth below, the judgment of sentence should be affirmed.

     I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

            Victory Christian Fellowship ("VCF'' or "the church"), located in Audubon,

     Montgomery County, retained defendant in 2010 as a consultant to provide

     bookkeeping duties. (N.T. 10/8/ 14, pp. 22-23) His negotiated income was $18 per

     hour for an anticipated annual income of $32,832.         Id. at 24-25, 79. Unlike salaried

     VCF employees who received their pay through direct deposit, defendant received

     payment for his consulting services by check after submitting an invoice.          Id. at 26-28.

           At some point after his hiring, VCF became aware that defendant had a prior

     conviction arising from his employment with the Special Olympics.          Id. at 40.

     Defendant did not disclose the prior conviction to VCF officials during the hiring

    process.        Id. VCF did not terminate him at that time, wanting to give him a chance.

    Id. at 40-41.
         Defendant's supervisor, Pastor Dan Cross, left his position in the summer of

 2011 and no replacement was hired; leaving defendant essentially without direct

 supervision.     Id. at 32. Defendant subsequently began acting as VCF's business

 administrator, managing its financial transactions, but he received no additional

 income.      Id. at 35-36, 43. Although the VCF board discussed an increase in his pay, it

 was not approved because of church finances.       Id. at 36, 96. Defendant, however,

 received a $1,000.00 bonus from VCF in .recognition of his increased responsibilities.

 Id. at 65.

        First Niagara Bank in Audubon eventually contacted VCF's senior pastor about

the church's finances. Id. at 72. VCF officials learned of a number of insufficient fund

fees. Id. A subsequent review of VCF's finances revealed that defendant had added

himself without authorization to the church's payroll and was receiving income via

direct deposit. Id. at 37-38, 87-88, 95; Exh. C-6. This income was in addition to the

payments he was receiving by check after submitting invoices for his services.     Id. at

38. VCF also learned that defendant had added himself, without authorization, to its

health insurance plan. Id. at 97.

       VCF officials decided to terminate defendant's services.   He received a severance

payment because the church wanted to part quickly with him and did not want to tip

off defendant that it suspected wrongdoing on his part. Jd. at l 06. Police learned

during a subsequent investigation that defendant had given VCF the social security

number of a Delaware man and the driver's license number of a Montgomery County

man when the church had requested his identifying information to conduct a

background check. Id. at ·135-137.



                                              2
          The matter proceeded to a trial by judge. The Commonwealth withdrew

    approximately 100 charges and proceeded with two counts of dealing in the proceeds

    of unlawful activity, 1 one count of theft by unlawful taking.? one count of receiving

    stolen property,3 two counts of securing execution of documents         by deception,4 one

    count of theft by deceptions and two counts of identity theft.>    This court found

    defendant guilty of those counts.

          Defendant subsequently fired his attorney and announced his desire to

represent himself. After a hearing on February 6, 2015, this court permitted ..,

defendant to represent himself with appointed stand-by counsel.

          This court sentenced defendant on March 16, 2015, to consecutive terms of

imprisonment of two to ten years on count 1, two to seven years on count 109, one to

five years on count 110 and one to five years on count 111.          Restitution also was

ordered in the amount of $156,041.75.         (N.T., Sentencing, 3/ 16/ 15, pp. 39-41)

         Defendant filed a post-sentence motion on March 25, 2015,7 which this court

denied in an Order dated June 12, 2015.8         He filed a notice of appeal,9 which




1   Counts 1 and 2, graded as felonies of the first degree.

2   Count 5, graded as a felony of the third degree.

3   Count 55, graded as a felony of the third degree.

4   Counts 107-108, graded as misdemeanors          of the second degree.

s Count 109, graded as a felony of the third degree.

6   Counts 110 and 111, graded as misdemeanors of the first degree.

7   The motion is dated March 18, 2015.

                                                3
    prompted this court to issue an Order dated July 22, 2015, granting defendant 21

    days in which to file and serve on the undersigned a concise statement of errors in

 accordance with Pennsylvania Rule of Appellate Procedure l 925(b).       This court later

 granted defendant an extension until September 15, 2015, to produce a concise

 statement.

          The Pennsylvania Superior Court subsequently directed this court to conduct a

 Grazier hearing regarding defendant's choice to represent himself on appeal.      This

court originally scheduled that hearing     for September   30, 2015.
                                                                   -
          In the interim, defendant's concise statement was docketed on September 16,

2015.IO     The certificate of service included with the concise statement indicates

defendant mailed it only to the Montgomery County Clerk of Courts.        The undersigned

has no record of being served with a copy of the concise statement, despite having

ordered defendant to do so.!!




BAfter filing the initial post-sentence motion, defendant filed a series of additional
motions. Defendant, however, neither requested nor received authorization to file
supplemental post-sentence motions. See Pa. R.Crim.P. 720 (b)(l)(b).

9 The notice of appeal was docketed July 16, 2015, however the envelope docketed
along with it bears the post-mark July 1, 2015.

10The envelope attached to the concise statement bears the post-mark September 11,
2015.

11 As such, defendant's appeal should be quashed.      See Pa.R.A.P. l 925(b) (stating that
failure to file and serve concise statement results in waiver of issues on appeal); see
also Commonwealth v. Fletcher, 986 A.2d 759, 778 (Pa. 2009) (prose defendant cannot
raise his own ineffectiveness as a basis for relief). This court, nevertheless, will
address the issues contained in the concise statement in the event the appeal is
permitted to proceed.

                                              4
        6.      Whether this court erred by condoning prosecutorial misconduct during
                closing arguments?

        7.      Whether this court erred by allowing ex parte communications between
                the prosecutor and purported defense witnesses?

        8.     Whether trial counsel rendered ineffective assistance?

       9.      Whether the evidence was insufficient to support all the. charges?

        10.    Whether this court erred by not allowing defendant to offer defense
               evidence at the sentencing hearing?

       11.     Whether the sentence imposed constituted cruel and unusual
               punishment, was ill~gal and resulted from an abuse of discretion?

III.   DISCUSSION

       1.      The Commonwealth did not withhold mandatory discovery.

       Defendant contends the Commonwealth         withheld mandatory discovery

requested pre-trial by his counsel. This unpreserved claim fails.

       Pennsylvania Rule of Criminal Procedure 573, relating to pre-trial discovery,

states, relevantly:

               (A) Informal. Before any disclosure or discovery can be sought
               under these rules by either party, counsel for the parties shall
               make a good faith effort to resolve all questions of discovery,
               and to provide information required or requested under these
               rules as to which there is no dispute. When there are items
              requested by one party which the other party has refused to
              disclose, the demanding party may make appropriate motion.
              Such motion shall be made within 14 days after arraignment,
              unless the time for filing is extended by the court. In such
              motion the party must set forth the fact that a good faith
              effort to discuss the requested material has taken place and
              proved unsuccessful. Nothing in this provision shall delay the
              disclosure of any items agreed upon by the parties pending
              resolution of any motion for discovery.

              (B) Disclosure by the Commonwealth.




                                             6
 (1) Mandatory. In all court cases, on request by the defendant,
 and subject to any protective order which the Commonwealth
 might obtain under this rule, the Commonwealth shall
 disclose to the defendant's attorney all of the following
 requested items or information, 'provided they are material to
 the instant case. The Commonwealth shall, when applicable,
 permit the defendant's attorney to inspect and copy or
 photograph such items.

       (a) Any evidence favorable to the accused that is
       material either to guilt or to punishment, and is within
       the possession or control of the attorney for the
       Commonwealth;

      (b) any written confession or inculpatory statement, or
      the substance of any oral confession or inculpatory
      statement, and the identity of the person to whom the
      confession or inculpatory statement was made that is in
      the possession or control of the attorney for the
      Commonwealth;

      (c) the defendant's prior criminal record;

      (d) the circumstances and results of any identification of
      the defendant by voice, photograph, or in-person
      identification;

      (e) any results or reports of scientific tests, expert
      opinions, and written or recorded reports of polygraph
      examinations or other physical or mental examinations
      of the defendant that are within the possession or
      control of the attorney for the Commonwealth;

      (fj any tangible objects, including documents,
      photographs, fingerprints, or other tangible evidence;
      and

      (g) the transcripts and recordings of any electronic
      surveillance, and the authority by which the said
      transcripts and recordings were obtained.

(2) Discretionary With the Court.

      (a) In all court cases, except as otherwise provided in
      Rules 230 (Disclosure of Testimony Before Investigating
      Grand Jury) and 556.10 (Secrecy; Disclosure), if the


                               7
                        defendant files a motion for pretrial discovery, the court
                        may order the Commonwealth to allow the defendant's
                        attorney to inspect and copy or photograph any of the
                        following requested items, upon a showing that they are
                        material to the preparation of the defense, and that the
                        request 'is reasonable:

                        (i) the names and addresses of eyewitnesses;

                       (ii) all written or recorded statements, and substantially
                       verbatim oral statements, of eyewitnesses the
                       Commonwealth intends to call at trial;

                       (iii) all written and recorded statements, and
                       substantially verbatim oral statements, made by co-
                       defendants, and by co-conspirators or accomplices,
                       whether such individuals have been charged or not; and

                        (iv) any other evidence specifically identified by the
                        defendant, provided the defendant can additionally
                       establish that its disclosure would be in the interests of
                       justice.

 Pa. R.Crim.P. 573 (A), (B)(l)-(2)(a).   "[W]here the evidence is equally accessible or

inaccessible to both the Commonwealth and the defense, the. defense cannot use the

discovery rules against the Commonwealth for its failure to produce the evidence."

Commonwealth v. Dent, 837 A.2d 571, 585 (Pa. Super. 2003).

       Here, trial counsel did not raise the issue of an alleged discovery violation either

before or during trial. As such, this issue is waived on direct appeal.     See Pa. R.A.P.

302(a) ("Issues not raised in the lower court are waived and cannot be raised for the ·

first time on appeal.").   In addition, the five categories of documents defendant

references in paragraph A (a)-(e) of his concise statement would have been equally

accessible   to him.   Concise Statement, 9 / 16 / 15, unnumbered page 1. As such, he

cannot demonstrate that the Commonwealth withheld evidence from him.




                                               8
          2.    This court did not decline a request to compel the enforcement of
                subpoenas for favorable defense witnesses.

         Defend ant next claims this court erred by not compelling the enforcement of

 subpoenas for favorable defense witness. This claim lacks merit.

         The docket in this case contains no indication that this court was asked to

 compel the enforcement of any witness subpoenas. The only reference to a subpoena

 during the trial occurred during the cross-examination of James Edward Crenshaw:

               MR. FOGLE:         Your Honor, a lot of this goes to Pastor
               Cross's location out in Oklahoma. He was subpoenaed, but
               he has counsel. He couldn't be here and is unavailable in the
               colloquial sense of the word. I didn't hold him to that
               subpoena just because of practicalities....

(N.T. Trial, 10/8/ 14, p. 56)

         The record is barren of any evidence that this court declined a request to enforce

a witness subpoena. As such, defendant's claim must fail. See Pa. R.A.P. 302(a),

supra.

      3.       This court did not permit the Commonwealth to withhold
               exculpatory material until the day of trial.

      Defendant claims this court permitted the Commonwealth to withhold

exculpatory discovery materials until the day of trial. He makes the related assertion

that this court erred by not granting a continuance to allow exculpatory evidence to be

obtained. Neither claim warrants relief.

      As discussed supra, Pennsylvania Rule of Criminal Procedure 573 sets forth the

Commonwealth's discovery obligations. The only suggestion during trial that certain

discovery materials allegedly had not presented to the defense occurred at the

conclusion of the direct examination of Detective Sergeant Terrence Kennedy:


                                              9
             [MR. LATZER:]    I would move for the introduction of that
             document [C-lOJ and any other exhibits I have not addressed
             up through C-10.

             THE COURT:         Any objection?

             MR. FOGLE:        Well, I would like a copy of any exhibit that
             is admitted. But other than that, no.

             MR. LATZER:        Okay. Fair enough.

             THE COURT:        Did you receive this during discovery?

             MR. FOGLE:        I did not see all of the police report in full,
             no.

             MR. LATZER:       I should add that - -

            MR. FOGLE:       I assumed that it was work product, to be
            honest. But that was - -

            THE COURT:       Well, for whatever reason, you didn't file a
            motion to compel or anything like that, did you?

            MR. FOGLE:         No, Your Honor.

            THE COURT:         Okay. All right. They're admitted.

(N.T., Trial, 10/8/14, pp. 142-143)

      Trial counsel did not assert that exculpatory evidence had been withheld by the

Commonwealth.    He made a general statement about wanting copies of the

Commonwealth exhibits and made a vague reference to a police report.         Moreover,

defendant never requested a continuance to allow for the discovery of allegedly

unavailable exculpatory evidence. As such, defendant's undeveloped and unpreserved

claim about alleged exculpatory evidence must fail. See Pa. R.A.P. 302(a), supra.




                                           10
       4.    Defendant did not preserve a challenge to the admission of'bad acts
             evidence.

       Defendant contends this court erred in admitting evidence of his prior bad acts.

The claim does not warrant relief.

       The Commonwealth filed a motion in Iimine to admit evidence that defendant

had pleaded nolo contendere and was sentenced in 2001 to theft-related offenses

arising from his prior employment with the Special Olympics. Trial counsel did not

object to the admission of the certified copy of conviction. (N.T., Trial, 10/8/14,   p.

145). Moreover, trial counsel first broached the issue of the plea during his cross-

examination of Commonwealth witness James Edward Crenshaw. (N.T. 10/8/ 14, p.

40) As such, the claim is waived on appeal. See Pa. R.A.P. 302, supra. In any event,

the ample evidence produced by the Commonwealth demonstrated defendant's guilt,

even had the prosecution not offered without objection a certified copy of defendant's

nolo contendere plea. See, e.q., Commonwealth v. Kearney, 92 A.3d 51 (Pa. Super.

2014) (quoting Commonwealth v. Fears, 836 A.2d 52, 71 n. 19 (2003) (trial courts are

presumed to be able to disregard objectionable material)).

      5.    This court did not err by not allowing defendant to offer into .
            evidence parol documents as part of his defense and to refute the
            charges of theft.

      Defendant claims this court erred by not allowing him to enter into evidence

parol documents as part of his defense. The record does not support this claim.

     It 'is well-established that the admission of evidence generally:

            is a matter vested within the sound discretion of the trial
            court, and such a decision shall be reversed only upon a
            showing that the trial court abused its discretion. In
            determining whether evidence should be admitted, the trial


                                            11
              court must weigh the relevant and probative value of the
              evidence against the prejudicial impact of the evidence.
              Evidence is relevant if it logically tends to establish a material
              fact in the case or tends to support a reasonable inference
              regarding a material fact.

 Commonwealth u. Gonzalez, 109 A.3d 711, 726 (Pa. Super. 2015) (citation omitted).

 Pennsylvania Rule of Evidence 901, entitled "Authenticating or Identifying Evidence,"

 states that "[t]o satisfy the requirement of authenticating or identifying an item of

 evidence, the proponent must produce evidence sufficient to support a finding that "the

 item is what the proponent claims it is." Pa. R.Evid. 90l(a).

       Defendant attempted during the cross-examination of Commonwealth witness

James Edward Crenshaw to admit a hard copyof an email to the witness with a

separate attachment purported to be a chart showing defendant's updated income.

(N.T., Trial, 10/8/ 14, p.45) Crenshaw testified that he recognized the email but not

the attachment. Id. at 46-4 7. Indeed, the witness stated he had never seen the

attachment before. The Commonwealth objected, arguing no foundation had been

established for the attachment. Id. at 47-48. This court gave defendant an

opportunity to lay a proper foundation and counsel chose to move on from that

inquiry. Id. at 49. Trial counsel then questioned Crenshaw about the separation

agreement between defendant and VCF. The Commonwealth again objected on the

ground of lack of foundation and this court gave trial counsel the opportunity to lay a

foundation. Id. at 50-51. He turned to a separate issue.

      As amply depicted in the record, a proper foundation was not established for the

documentary evidence defendant attempted to admit at trial. As such, this court

properly sustained the Commonwealth's objections.


                                            12
        6.    This court did not condone prosecutortal misconduct during
              closing arguments.

        Defendant accuses this court of condoning prosecutorial misconduct when the

 attorney for the Commonwealth, during closing arguments, referenced defendant's

 bank accounts, statements of which had been admitted as Exhibit C-10, and

 characterized him as living a lavish lifestyle. The argument did not raise an objection

 from trial counsel. As such the claim is waived. See Pa. R.A.P. 302(a), supra. In any

 event, the challenged comments did not deprive defendant of a fair trial.

       Our Supreme Court has stated that "[cJomments by a prosecutor constitute

 reversible error only where their unavoidable effect is to prejudice the jury, forming in

their minds a fixed bias and hostility toward the defendant such that they could not

weigh the evidence objectively and render a fair verdict." Commonwealth v. Tedford,

960 A.2d 1, 32 (Pa. 2008) (citations omitted). A prosecutor's statements are not

objectionable when "based on the evidence, or proper inferences therefrom, or

represent mere oratorical flair." Tedford,960 A.2d at 33. Thus, "as long as a

prosecutor does not assert his personal opinions, he or she may, within reasonable

limits, comment on the credibility of a Commonwealth witness." Tedford, 960 A.2d at

31-32 (citations omitted).

      Here, the- prosecutor's statements were based proper inferences from. the record

evidence. Moreover, this matter proceeded to a bench trial andthis court was not

rendered unable to return an objective verdict based on the prosecutor's comments.

See, e.g. Kearney, supra (trial courts are presumed to be able to disregard
       1




objectionable material).



                                            13
        7.     This court did not allow ex parte communications between
               the prosecutor and purport  ed defense witnesses.

        Defendant asserts that this court allowed the Commonwealth to engage in

 communications with certain purported fact witnesses outside the presence of his trial

 counsel. He appears to suggest, however, that trial counsel was aware of the alleged

 communications, but that the prosecutor somehow influenced trial counsel not to alert

 the court to them. Indeed, no mention was made to this court prior to or during trial

 of any alleged improper communications. Additionally, as discussed supra, this court

never received a defense request to enforce a witness subpoena. The claim, therefore,

has not been preserved for appeal. See Pa. R.A.P. 302(a). Moreover, the alleged

communications do not constitute after-discovered evidence because defendant has

intimated that he and trial counsel knew of them prior to trial. See, e.g.,

Commonwealth v. Padillas, 997 A.2d 356, 363 (Pa. Super. 2010) (stating that a

defendant seeking a new trial on the basis of after-discovered evidence must prove,

inter alia, that the evidence could not have been obtained prior to the conclusion of the

trial by the exercise of reasonable diligence). As such, defendant is not entitled to

relief on this claim.

      8.     Defendant/s claims of trial counsel ineffectiveness are not ~ipe.

      Defendant raises a host of claims of trial counsel ineffectiveness. Those claims,

however, are not ripe for review on direct appeal. See, e.g., Commonwealth v. Britt, 83
A.3d 198, 203-204 (Pa. Super. 2013) (stating that direct appeal consideration of

ineffectiveness claims generally must await collateral review).




                                           14
        9.    Defendant has waived a challenge to the sufficiency of the evidence.

        Defendant asserts in his concise statement that "the evidence was insufficient as

 a matter of law to establish his guilty beyond a reasonable doubt because there was no

 transaction to promote any illegal activity." Concise Statement, unnumbered page 14.

 He also claims "he did not conceal 'and/ or disguise any of his payments from [the

 church] .... " Id. He does not identify, however, which elements of the various offenses

 were not supported by sufficient evidence.

       In Commonwealth v. Garland, 63 A.3d 339 (Pa. Super. 2013), the defendant

 produced a concise statement asserting that "[t]he evidence was legally insufficient to

 support the convictions." Id. at 344. The Superior Court held that such a generic

 statement ran afoul of the requirement that a concise statement must assert with

 specificity the element or elements upon which the appellant alleges that the evidence

was insufficient. Id. (citing Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super.

2009), appeal denied, 3 A.3d 670 (Pa. 2010). The Superior Court further explained

that "[s]uch specificity is of particular importance in cases where, as here, the

appellant was convicted of multiple crimes each of which contains numerous elements

that the Commonwealth must prove beyond a reasonable doubt." Id.

      Here, as in Garland, defendant was convicted of "multiple crimes each of which

contains numerous elements." Id. Defendant also has not specified the elements he is

challenging on appeal. He has included with his sufficiency claim a recitation of his

version of certain events, but this court should not have to guess at which elements of

each offense defendant is challenging. Therefore, as in Garland, defendant should be

found to have waived a challenge to the sufficiency of the evidence.


                                           15
        In any event, even had defendant preserved a challenge to the sufficiency of the

 evidence, no relief would be due. When reviewing a challenge to the sufficiency of the

 evidence, the Superior Court:

               evaluate(s] the record in the light most favorable to the.
               Commonwealth as the verdict winner, giving the prosecution
               the benefit of all reasonable inferences to be drawn from the
               evidence. Evidence will be deemed sufficient to support the
               verdict when it establishes each material element of the crime
               charged and the commission thereof by the accused, beyond a
               reasonable doubt. However, the Commonwealth need .not
              establish guilt to a mathematical certainty, and it may sustain
              its burden by means of wholly circumstantial evidence.
              Moreover, this Court may not substitute its judgment for that
              of the factfinder, and where the record contains support for
              the convictions, they may not be disturbed. Lastly, we note
              that the finder of fact is free to believe some, all, or none of
              the evidence presented.

 Commonwealth v. Taylor,33 A.3d 1283, 1287-1288 (Pa. Super. 2011) (quoting

 Commonwealth v. Yasipour, 957 A.2d 734, 745 (Pa. Super. 2008) (internal quotations

marks and citations omitted).

       As detailed in the factual backgr        10.    This court did not err by not allowing defendant to offer defense
               evidence at the sentencing hearing?

        Defendant claims this court erred when it declined to allow him to offer defense

 evidence at the sentencing hearing. No error occurred.

       The admission of evidence generally:

              is a matter vested within the sound discretion of the trial
              court, and such a decision shall be reversed only upon a
              showing that the trial court abused its discretion. In
              determining whether evidence should be admitted, the trial
              court must weigh the relevant and probative value of the
              evidence against the prejudicial impact of the evidence.
              Evidence is relevant if it logicallytends to establish a material
              fact in the case or tends to support a reasonable inference
              regarding a material fact.

 Commonwealth v. Gonzalez, 109 A.3d 711, 726 (Pa. Super. 2015) (citation omitted).

       At the sentencing hearing, defendant, proceeding pro se, attempted to present

evidence related to the guilt phase of the case. The Commonwealth objected and this

court sustained the objection. This court informed defendant that his guilt already

had been determined, that subsequent avenues existed for him to challenge his

convictions and the could present evidence relevant to the matter of sentencing. This

court committed no abuse of discretion in limiting the evidence at the sentencing

hearing to the issue of sentencing.

      11.     This court imposed an appropriate sentence.

      Defendant claims this court imposed a sentence that was cruel and unusual,

illegal and constituted an abuse of discretion. He received a lawful, appropriate

sentence.

      The Pennsylvania Superior Court employs a well-established standard of review

when a defendant raises a challenge to the discretionary aspects of his sentence:

                                            17
             Sentencing is a matter vested in the sound discretion of the
              sentencing judge, and a sentence will not be disturbed on
             appeal absent a manifest abuse of discretion. In this context,
             an abuse of discretion is not shown merely by an error in
             judgment. Rather, the appellant must establish, by reference
             to the record, that the sentencing court ignored or misapplied
             the law, exercised its judgment for reasons of partiality,
             prejudice, bias or ill will, or arrived at a manifestly
             unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014). Where, as here, the

sentencing court had the benefit of a presentence investigation report, it is assumed to

have been "aware of relevant information regarding the defendant's character and [to

have] weighed those considerations along with mitigating statutory factors."

Commonwealth v. Antidormi, 84 A.3d 736, 761 (Pa. Super. 2014) (quoting

Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988)). The court also has the

discretion to impose sentences consecutively. See 42 Pa. C.S § 9721.

      Defendant was sentenced on one count of dealing in the proceeds of unlawful

activity, one count of theft by unlawful taking and two counts of identity theft. He

received statutorily permissible sentences for each offense. See 18 Pa. C.S. §§ 1103,

1104. This court had the benefit of a pre-sentence investigation report and placed

ample reasons on the record for the sentences imposed. As such, defendant's

challenge to his sentence mustfail.




                                          18
     IV.   CONCLUSION

           Based upon the foregoing, it is respectfully submitted that the judgment of

     sentence should be affirmed.




                                                                                    J.




  Sent on /Dh'JJ/15--;_o the following:
  Clerk of Cotirts (Original)
  Di rict Attorney's Office, Appeals Division
( J m s Lee Moody, prose